Exhibit 10.2

FIRST AMENDMENT TO REGULATORY SERVICES AGREEMENT

THIS FIRST AMENDMENT TO REGULATORY SERVICES AGREEMENT (the “First Amendment”) is
made and entered into this 28th day of March, 2008, by and between The NASDAQ
Exchange LLC, a Delaware limited liability company and assignee of The Nasdaq
Stock Market, Inc. (“Nasdaq”), and the Financial Industry Regulatory Authority,
Inc., a Delaware nonprofit corporation and successor in interest to NASD
Regulation, Inc. (“FINRA”).

WITNESSETH:

WHEREAS, Nasdaq and FINRA entered into a Regulatory Services Agreement bearing
an Effective Date of June 28, 2000 (“Agreement”);

WHEREAS, the Parties have reached agreement that Nasdaq will design and build
the System used for regulation of The NASDAQ Options Market and that FINRA will
provide its expertise and collaborate with Nasdaq on the development of certain
algorithms to be incorporated into this System; and

WHEREAS, the Parties wish to clarify their respective rights and obligations
with respect to this collaboration in this First Amendment;

NOW, THEREFORE, for good and valuable consideration, the receipt of which and
sufficiency of which is hereby acknowledged, Nasdaq and FINRA hereby agree to
amend the Agreement as set forth below. Capitalized terms used but not defined
in the First Amendment shall have the meanings set forth in the Agreement.

1. Definitions. Section 1.01 of the Agreement is modified to add the following
definitions:

“Alert Algorithm” will mean with respect to the NOM System, only (1) that
portion of the code of the Software that is a set of sequenced and ordered steps
that will be applied to data loaded into the System to generate regulatory
alerts as outputs and (2) the specific parameters used by the Software as part
of the steps to filter the data, as these parameters may be configured or
modified from time to time along with the business rules behind the Software
development of the Alert Algorithm. For the avoidance of doubt, the term Alert
Algorithm will not include any other Software or Machines related to the NOM
System, including without limitation, the user front interface of the System,
Software for loading and storing data (including data bases) and data feeds used
by the NOM System to access information.

“FINRA Algorithms” will mean those Alert Algorithms whose purpose is to generate
alerts used by FINRA in the performance of its regulatory Services with respect
to the NOM. A list of the FINRA Algorithms is attached to the First Amendment as
Exhibit A, as such Exhibit may be amended from time to time as new FINRA
Algorithms are developed consistent with the terms of the Agreement.

“NOM” will mean The NASDAQ Options Market operated by The NASDAQ Option Market,
LLC.

“NOM System” will mean collectively the System or Systems to be designed and
built by Nasdaq to conduct regulation of the NOM by FINRA. The NOM System, in
Nasdaq’s sole discretion, may be designed to include other functionality in
addition to that used by FINRA.



--------------------------------------------------------------------------------

2. Proprietary Rights. Section 10.01 of the Agreement is hereby amended to
renumber all of its existing provisions as subsection (1) and to add the
following text as a new subsection (2):

(2) Notwithstanding anything to the contrary contained elsewhere in the
Agreement, for purposes of determining the rights and obligations of the
Parties, FINRA shall be deemed as having developed the FINRA Algorithms and any
information related to the FINRA Algorithms that otherwise meets the definition
of Intellectual Property under the Agreement shall be considered FINRA’s
Intellectual Property, subject to Nasdaq’s right to a royalty-free license to
use such Intellectual Property in the NOM System for the term of and in
accordance with the terms of the Agreement. Except as set forth in the preceding
sentence, this subsection 10.01(2) shall not modify or alter the rights and
obligations of the Parties under the Agreement.

3. Effect of First Amendment. The definitions, terms and conditions of the
Agreement shall remain in full force and effect except to the extent expressly
modified by the First Amendment.

4. Counterparts. The First Amendment may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed as of the date set forth above.

 

The NASDAQ Exchange LLC (“Nasdaq”)     Financial Industry Regulatory Authority,
Inc. (“FINRA”) By:  

/s/ Edward S. Knight

    By:  

/s/ Stephen Luparello

Name:   Edward S. Knight     Name:   Stephen Luparello Title:   EVP, General
Counsel & CRO     Title:   Sr. Exec Vice President  

Authorized Officer

     

Authorized Officer

        Date :   3/28/08     Date:   April 8, 2008

LOGO [g57801ex10_2.jpg]